DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vertical guide recess which does not penetrate the housing” – Examiner does not fully understand what is meant by the statement as the vertical guide recess is a notch in the housing which would appear to represent penetration of the housing.

Claim 1 recites “a guide means, wherein the guide means is arranged in the guide recess, and wherein the vertical guide recess and the guide means cooperate in such a way that the retaining means is arranged vertically adjustably above the guide means in the guide recess and a rotational movement of the retaining means is prevented.” – Examiner notes that it appears the retaining means (40) and guide means (45) are the same part.  Further, it is unclear as to how the retaining means is above the guide means as they appear to be the same part.



Claim 5 recites the limitation "the surface of the guide means ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the region".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2014/0183208 – hereinafter Bae).
Re Claim 1:
Bae discloses a storage container for a storage and dispensing station for drugs, comprising: a housing (100) enclosing a holding space (131) for drug portions with a guide section (132) and a bottom surface (bottom base/floor section) (see Figs. 1 and 

Re Claim 5:


Re Claim 6:
Bae discloses wherein the housing has, in the region of the guide section (132), a projection in which the guide recess is arranged (see Fig. 4).

Re Claim 7:
Bae discloses wherein the retaining means (at 120) comprises an operating element (122) which is coupled to the guide means (individual slots shown at 144a, and 244a, and/or 123) and arranged outside the guide section (132) (see Fig. 4).

Re Claim 8:
Bae discloses wherein the guide recess has a vertical guide slot and the guide means (individual slots shown at 144a, and 244a, and/or 123) comprises a guide projection extending through the guide slot and coupled to the operating element (122), wherein the guide means (individual slots shown at 144a, and 244a, and/or 123) completely covers the guide slot (see Figs. 3-5).


Bae discloses wherein the operating element (122) and the guide section (132) comprise holding means (141) via which the retaining means (at 120) in the guide space can be fixed in height (see Fig. 2).

Re Claim 10:
Bae discloses wherein the storage container comprises an opening (near 134) adapted to the operating element (122), wherein the opening (near 134) is preferably arranged and formed such that the opening (near 134) is concealed by the guide means (individual slots shown at 144a, and 244a, and/or 123) in an operating state (see Fig. 3).

Re Claim 11:
Bae discloses wherein associated with the vertical guide slot are elastic closing means (Examiner notes the member is elastic) which make it difficult for material to escape from the storage container (by holding the member 120 and blocking the bulk product from exiting the device) but allow movement of the guide projection (by allowing adjustment of the member 120 to different heights due to its elasticity) in the guide slot (see paragraph [0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Anthony McDowell (US 2006/0037125 – hereinafter McDowell).
Re Claims 2-4:
Bae teaches wherein the guide means (individual slots shown at 144a, and 244a, and/or 123) and the guide recess are coupled by means of a connection (see Fig. 5), but fails to specifically teach a dovetail connection and magnetically acting holding means

McDowell teaches a dovetail connection/ magnetically acting holding means (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bae to include a dovetail connection as suggested by McDowell in order to provide an alternative mounting configuration for mounting two parts as known within the mounting arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651